I warmly 
congratulate the President on his election to the 
presidency of the General Assembly at its sixty-third 
session. Benin, my country, will make its modest 
contribution to the work of this session and will strive 
to promote the ideals of the Charter, to which my 
country here reaffirms its full commitment. His 
predecessor strove to find ideal solutions to the great 
challenges facing humankind during his mandate. We 
pay tribute to him for his good and faithful service to 
the international community. 
 I also wish to commend the diligent and resolute 
efforts of the Secretary-General, who has understood 
the scope of the grave crises that have shaken the 
world over the past year. Thanks to his bold initiatives 
to promote international cooperation, he has been able 
to revive the virtue of multilateralism as the best way 
to manage world affairs in an inclusive and 
participatory framework highlighting the uniqueness of 
our world and the shared responsibility of the human 
species to maintain the fundamental equilibriums on 
which its survival on the Earth and the permanence of 
the biosphere depend.  
 In 2007, responding to the alarm raised by the 
scientific community, we focused our attention on 
  
 
08-51606 36 
 
climate change as a global problem affecting the 
environment on our planet, with far-from-rosy 
prospects for the future of humankind and obvious 
consequences in our daily lives. The two major crises 
that we have been attempting to contain for several 
months are unfolding against that backdrop. The 
energy and food crises, both of which are on our 
agenda, are two of the world’s most serious crises in 
recent history. They mark a departure from our 
previous certainty as regards uninterrupted and lasting 
supplies of energy and food for our peoples.  
 The Secretary-General has demonstrated 
outstanding leadership by sounding the alarm and 
warning us of the risks of hasty and non-viable 
responses that could lead to panic and serve to 
exacerbate the situation. The Rome Conference 
organized under the aegis of the Food and Agriculture 
Organization of the United Nations made it possible to 
undertake a comprehensive assessment of the 
complexity of the crisis and to develop an outline for a 
comprehensive strategy. That strategy includes 
immediate steps to address the emergency, as well as 
several cohesive measures in the short, medium and 
long term to preserve peace and stability in vulnerable 
developing States. Those are the countries most 
affected by the food crisis, which undermines their 
efforts to combat poverty and hunger. 
 The response to the food crisis emergency should 
not lead us to lose sight of the timetable for the 
achievement of the Millennium Development Goals. 
The international community has a duty to mobilize the 
necessary resources to correct the serious distortions 
that are at the heart of the food crisis. Our performance 
in that regard could be improved if vulnerable 
countries were able to make the investments necessary 
to relaunch agricultural production throughout the 
world in a sustainable manner.  
 In addition, there is a need to maintain sustained 
growth rates that can produce prosperity and 
sustainable human development in the long term. We 
must continue to work to achieve the Millennium 
Development Goals and make them a lasting reality.  
 In this emergency, the United Nations should 
bring to bear all its influence in order to help countries 
experiencing difficulties ensure the survival of 
threatened and vulnerable segments of the population, 
who risk being decimated by hunger and famine if no 
one comes to their aid.  
 The time has therefore come to give concrete 
expression to the right to food. It is intolerable that 
hunger continues to be a scourge afflicting humankind 
in the twenty-first century. In the short term, priority 
should be given to strengthening social protection 
systems in least developed countries. Our efforts 
should make it possible to activate the dormant 
potential of local productive capacity in order to 
stimulate small and medium-sized businesses. 
Problems must be addressed through an integrated 
approach that makes it possible to maximize 
agricultural production, as well as of preserving, 
bringing to market and distributing food crops in order 
to improve the living conditions of the most vulnerable 
groups of the population, whose welfare we must 
effectively ensure. In the medium and long terms, we 
must rethink agricultural investment policies in order 
to re-establish the balance between cash crops and food 
production, so as to ensure food security for States 
while taking cultural specificities into consideration. 
 Overall, this crisis illustrates that humankind is 
not well equipped to manage the consequences of the 
unfolding emergency. This proves that we are not 
doing enough for the future and that we run the risk of 
being subject to all sorts of ills. It is for that reason that 
the proposal made by the High-Level Task Force on the 
Global Food Security Crisis for an increase in the 
proportion of official development assistance allocated 
to agriculture from 3 to 10 per cent constitutes a 
strategic approach that should be implemented with 
common political will commensurate with the stakes 
involved. I would like to pay tribute to the countries 
that have already made firm commitments to provide 
additional resources in that regard.  
 Benin is being seriously affected by the food 
crisis, but we are resolutely committed to undertaking 
the necessary reforms. To that end, in 2006, my 
Government launched a national agricultural 
modernization programme in order to address 
heightened distortions. To date, agriculture in Benin 
has been characterized by small-scale family farms and 
based on the use of outdated equipment. In order to 
change that situation, which has confined food 
production to subsistence farming, a year ago my 
Government initiated a mechanization programme to 
improve the competitiveness of the agricultural sector.  
 Given that that mechanization alone cannot bring 
about the expected results without the marshalling of 
water resources, we are considering a programme for 
 
 
37 08-51606 
 
rational water management to better utilize that 
resource while preserving it for the future. The goal is 
to promote irrigation agriculture, primarily by building 
irrigation dams in valleys in the north of our country as 
part of an overall development plan.  
 Soil degradation, coastal erosion and the 
combined effects of frequent flooding due to climate 
change that seriously affect all of West Africa are 
among the underlying factors contributing to the drop 
in local food production. In that connection, I should 
like to express our great appreciation for the 
awareness-raising efforts of the secretariat for the 
Convention to Combat Desertification.  
 Financing mechanisms, including the World 
Bank’s Adaptation Fund, must function with a 
heightened sense of the urgent need for aid to affected 
regions. They should promote the implementation of 
soil regeneration projects, irrigation agriculture and 
reforestation with species that will increase the 
availability of basic foodstuffs. 
 As part of efforts to promote diversification in the 
agriculture sector, my Government also intends to 
encourage the cultivation of crops suitable for biofuels 
on marginally arable lands. The goal is to reduce 
dependence on hydrocarbons, which has become more 
acute following the dramatic drop in the generating 
capacity of hydropower plants as a result of climate 
change, whose impact has seriously affected economic 
activity in my country over the past two years. These 
difficulties have been exacerbated by the dizzying rise 
in oil prices. 
 The tax cuts and import subsidies to which my 
country has resorted in order to protect the buying 
power of taxpayers have had a negative impact on 
public finances. Those stop-gap measures are simply 
not sustainable in the long-run.  
 This year we are commemorating the sixtieth 
anniversary of the Universal Declaration of Human 
Rights. Benin initiated resolution 62/171, which the 
General Assembly adopted to proclaim the 
International Year of Human Rights Learning, which 
will begin on 10 December 2008. My country proposed 
that new approach in order to once again place the 
human person at the very centre of sustainable human 
development efforts. Human rights learning leads to 
increased demands for human rights, which society is 
supposed to provide. It is the duty of the international 
community to guarantee them. We call upon all 
Member States to give real effect to the International 
Year, in line with their national specificities, as well as 
to take all the steps they believe necessary to promote 
ownership and the effective enjoyment of human rights 
by all individuals on their territory. 
 The activities that will take place during the 
International Year of Human Rights Learning will 
provide additional impetus to the efforts we have 
undertaken to ensure that all citizens subscribe to the 
Millennium Development Goals, especially in Africa, 
where the risk of not meeting the Goals by the 
established deadline is the greatest. 
 We welcome the recommendations of the 
Steering Group for achieving the MDGs in Africa. 
Benin is honoured to be one of the 10 pilot countries 
chosen. Benin has begun to integrate the concept of 
“united in action” within the framework of its 
cooperation with the United Nations system and 
eagerly awaits its inclusion in the second group of test 
countries for the implementation of the 
recommendations of the High-level Panel on System-
wide Coherence. This will enable us to develop 
synergies to accelerate the achievement of the 
Millennium Development Goals.  
 At the national level, we have integrated the 
achievement of the MDGs into our national 
development strategies, which are based on attaining 
those Goals as part of a sustainable development 
process focused on and sustained by our nation and 
aimed at supporting economic growth, which will 
enable us to achieve lasting success. 
 We welcome the ongoing consideration of ways 
to enhance the effectiveness of development assistance, 
and we hope that this will enable us to develop a 
consensus vision on the best possible way to revitalize 
the global partnership for development, with the 
ultimate objective, in our view, of reducing the 
scandalous inequalities which still afflict humankind. 
 It is clear that democratization of the United 
Nations and the promotion of the rule of law at an 
international level are endeavours which will 
contribute to the effective and efficient participation of 
all peoples in managing world affairs, for the benefit of 
present and succeeding generations. The promotion of 
the rule of law at the international level requires the 
increased representation of developing States in the 
decision-making bodies of the international financial 
institutions, as well as a redefinition of their 
  
 
08-51606 38 
 
institutional mandates to ensure that better use is made 
of them to mobilize resources for the development of 
the least developed countries, while preserving the 
stability of the international financial system. 
 The democratization of the United Nations also 
includes the long-awaited reform of the Security 
Council. As a hostage of the inherent contradictions of 
today’s international relations, it has remained 
hopelessly stuck, even though it is recognized as being 
of cardinal importance to the effectiveness of the 
Organization. The negotiations to that end should be 
carried out with a heightened sense of responsibility. 
We must ensure equitable representation of Member 
States within the Security Council. I reiterate here the 
legitimate demands of Africa, as expressed in the 
Ezulwini Consensus, within the framework of reform 
aimed at ensuring transparency, legitimacy and 
increased effectiveness of the Council’s decisions as it 
discharges its primary role in maintaining international 
peace and security. The democratization of the United 
Nations also means a firmer commitment by Member 
States to respect international and national legality. 
 In conclusion, I wish to make an urgent appeal to 
all parties to the armed conflicts that continue in 
various hotspots throughout the world, whether they be 
in the Middle East, Asia, Latin America or Africa, to 
choose the path of peace and dialogue and to respect 
democratic values. 